Citation Nr: 1642750	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left wrist with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1958 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable rating for the Veteran's left wrist disability.

In a March 2012 rating decision, the RO granted a 10 percent rating for the Veteran's left wrist disability, effective March 31, 2010, the date of receipt of his claim for an increased rating.  Inasmuch as a higher rating is available for such disorder and a claimant is presumed to be maximum available benefit for a given disability, the claim for an increased rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As noted in the April 2016 remand, the Veteran also initiated an appeal of the issue of entitlement to service connection for right ear hearing loss; however, in his May 2012 substantive appeal, he limited his appeal to the issue of entitlement to an increased rating for his left wrist disability.  Consequently, the issue of entitlement to service connection for right ear hearing loss has not been perfected for appeal and is not presently before the Board.

The Board further observes that, in his May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in January 2016, he contacted the RO by telephone and cancelled his request for a hearing.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2015).

The case was remanded in April 2016 for additional development and now returns for further appellate review.


This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015);  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, in April 2016, the Board remanded the Veteran's increased rating claim for contemporaneous VA examination based on the Veteran's and his representative's reports that his service-connected disability had worsened since the prior VA examination was conducted in February 2012.  Thereafter, in June 2016, the Veteran was afforded a new VA examination to determine the severity of his left wrist disorder.  In part, the Board requested that the examiner indicate whether there is any guarding of the left wrist on motion and the degrees at which guarding starts; however, the examiner did not do so.  

Furthermore, since the June 2016 remand, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries.

Finally, since the April 2016 remand, the Veteran authorized VA to obtain copies of all treatment records pertaining to his left wrist disability dated in 1973 from the Naval Hospital in Key West, Florida; however, such pertain to his in-service wrist surgery and his service treatment records are already of record.  Therefore, there is no need to obtain records from such facility for the identified time period.  Even so, while on remand, the Veteran the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained and, thereafter, such should be obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left wrist disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that such records were reviewed.  

The examiner must perform all indicated diagnostic tests and studies including imaging as necessary for a complete evaluation of the service-connected left wrist disability, and all associated symptoms should be reported in detail. 

The examiner should conduct a thorough orthopedic examination of the Veteran's left wrist and provide a diagnosis of any pathology found.  The examiner should conduct range of motion studies and document any limitation of motion in degrees, and in relation to normal range of motion, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding of the left wrist on motion and the degrees at which guarding starts.  The examiner should consider the Veteran's lay statements regarding symptoms.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the left wrist throughout the time period of the claim (since March 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and non-weight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should further indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left wrist is used repeatedly over a period of time. The examiner should determine whether the left wrist joint exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional loss of range-of-motion due to any weakened movement, excess fatigability, or incoordination; and if not feasible, the examiner should so state.

The examiner shall identify whether there is objective evidence of ankylosis of the left wrist, and if so, include findings regarding whether the ankylosis is at a favorable or unfavorable position; and describe the position of any ankylosis in terms of degrees of palmar flexion, dorsiflexion, pronation, supination, or any ulnar or radial deviation as indicated by position.

If ankylosis of the left wrist is present, then the examiner shall opine as to whether such ankylosis is extremely unfavorable; and if so, then opine as to whether the left wrist disorder results in no effective function of the hand remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance, based on the actual remaining function of the hand.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



